DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     ASHLEY RULE, as Personal Representative of the ESTATE OF
                          KELI RULE,
                           Appellant,

                                     v.

     CSX TRANSPORTATION, INC., and OKEECHOBEE COUNTY,
                         Appellees.

                               No. 4D20-1433

                              [October 7, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No. 47-2018-
CA-000159-CAAX-MX.

   Stephanie L. Serafin, Jane Kreusler-Walsh and Rebecca Mercier Vargas
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and Marshall
E. Rosenbach of Law Offices of Marshall E. Rosenbach, North Palm Beach,
and Joseph Grant of The Law Office of Joseph Grant, P.A., West Palm
Beach, for appellant.

   Daniel J. Fleming and Daniel Hoffman of Johnson Pope Bokor Ruppel
& Burns, LLP, Tampa, for appellee CSX Transportation, Inc.

   Heath E. Gelman of Henderson, Franklin, Starnes & Holt, P.A.,
Fort Myers, for appellee Okeechobee County.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.